DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “There are provided” can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a photographed-subject image acquisition unit …, a display control unit …, a photographed-portion setting unit …, a location information generation unit …, a reference image generation unit …, a photographing information acquisition unit …, a first guide unit …, a reference image detection unit …, and a second guide unit … in claim 1; a photographed-subject image acquisition unit …, a display control unit …, a photographed-portion setting unit …, a location information generation unit …, a reference image generation unit … in claim 22; a photographing information acquisition unit …, a first guide unit …, a reference image detection unit …, and a second guide unit … in claim 23; a remote operation unit … in claim 7; a movement control unit … in claim 8; an automatic adjustment unit … in claim 9; a photographing direction change unit … and an automatic adjustment unit … in claim 10; a photographed-portion specifying unit … in claim 11; a re-photographed portion detection unit … in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-20 and 22-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nogami et al (US 20210281748 A1).

As to claim 1, Nogami discloses a photographing system (FIG. 1; see [0058]) comprising: 
a photographed-portion setting apparatus that comprises 
a first display unit (see [0058]), 
a photographed-subject image acquisition unit (FIG. 1 and [0058], information processing apparatus 100) that acquires an image of a photographed subject (see FIG. 2 and [0065], image of a pier of a bridge), 
a display control unit (FIG. 1 and [0058], information processing apparatus 100) that displays the image of the photographed subject on the first display unit (FIG. 2 and [0069], image 202 is displayed on the display unit), 
a photographed-portion setting unit (FIG. 1 and [0058], information processing apparatus 100) that sets a photographed portion in the image of the photographed subject (FIG. 2 and [0069]-[0072], set an image capturing range 220), 
a location information generation unit (FIG. 1 and [0058], information processing apparatus 100) that generates information indicating a location of the set photographed portion (FIG. 2 and [0069]-[0072], location of image capturing range 220), and 
a reference image generation unit (FIG. 1 and [0058], information processing apparatus 100) that generates a reference image by cutting an image including a surrounding area of the photographed portion from the image of the photographed subject (FIG. 2 and [0065], past data 230); and 
a photographing apparatus that comprises 
a photographing unit (FIG. 1, image capturing unit 101), 
a photographing information acquisition unit (FIG. 1 and [0058], information processing apparatus 100) that acquires the information indicating the location of the photographed portion and the reference image (FIG. 3, S301-S302; see [0069], [0080]), 
a first guide unit (FIG. 1 and [0058], information processing apparatus 100) that provides a guide for photographing the photographed portion on the basis of the information indicating the location of the photographed portion (FIG. 3, S303-S304; see [0082]), 
a reference image detection unit (FIG. 1 and [0058], information processing apparatus 100) that detects in real time, the reference image from an image captured by the photographing unit (FIG. 3, S306; see [0093]; FIG. 5B and [0097]), and 
a second guide unit (FIG. 1 and [0058], information processing apparatus 100) that provides a guide for photographing the photographed portion on the basis of a result of detection by the reference image detection unit (FIG. 3, S308-S111; see [0074]-[0077], [0138]).

As to claim 2, Nogami further discloses wherein the photographing apparatus further comprises a second display unit (FIG. 10, display 1000), and 
the second guide unit displays the image captured by the photographing unit on the second display unit in real time as a live preview image (FIG. 10 and [0126]-[0130]) and in a case where the reference image is detected, superimposes on the live preview image and displays information indicating a region of the reference image (FIG. 10 and [0126], image 1001 displayed on the display unit 1000 is an image obtained by superimposing and displaying the crack of the past data displayed by a dotted line and the crack of the detection result displayed by a solid line on an image captured using the image capturing parameter of EV+1; see FIGS. 5B-7).

As to claim 3, Nogami further discloses wherein in a case where the reference image is detected, the second guide unit superimposes on the live preview image and displays a frame indicating the region of the reference image (FIG. 10, image 1001; see FIGS. 5B-7).

As to claim 6, Nogami further discloses wherein the first guide unit displays the information indicating the location of the photographed portion on the second display unit (see [0069]).

As to claim 7, Nogami further discloses wherein the photographing apparatus further comprises an unattended vehicle that is equipped with the photographing unit (see [0077]), and 
a remote operation unit that remotely operates the unattended vehicle and the photographing unit (see [0077], the information processing apparatus 100 including the image capturing unit 101 may be set on an automatic platform, and the platform may automatically move so that the image capturing unit 101 takes the orientation for capturing the predetermined image capturing range … the information processing apparatus 100 may be set on a moving body such as a drone, and controlled to take the position and orientation for capturing the predetermined image capturing range; see [0058]).

As to claim 8, Nogami further discloses wherein the first guide unit generates guide information for guiding the unattended vehicle to move to a position from which the photographed portion is photographable, on the basis of the information indicating the location of the photographed portion (FIG. 3, S308-S111; see [0077]), and
the photographing apparatus further comprises a movement control unit that controls movement of the unattended vehicle in accordance with the guide information generated by the first guide unit (see [0074]-[0077], the platform may automatically move so that the image capturing unit 101 takes the orientation for capturing the predetermined image capturing range).

As to claim 9, Nogami further discloses wherein the second guide unit generates guide information for guiding the unattended vehicle to a position from which the photographed portion is photographed, on the basis of the result of detection by the reference image detection unit (FIG. 3, S308-S111; see [0077], the platform may automatically move so that the image capturing unit 101 takes the orientation for capturing the predetermined image capturing range), and 
the photographing apparatus further comprises an automatic adjustment unit that automatically adjusts a position of the unattended vehicle in accordance with the guide information generated by the second guide unit (see [0074]-[0077], the platform may automatically move so that the image capturing unit 101 takes the orientation for capturing the predetermined image capturing range).

As to claim 10, Nogami further discloses wherein the unattended vehicle comprises a photographing direction change unit that changes a photographing direction of the photographing unit (see [0074]-[0077], adjusts the position and orientation of the image capturing unit 101 with respect to the actual structure), 
the second guide unit generates guide information for providing a guide to a position of the unattended vehicle and/or the photographing direction of the photographing unit, on the basis of the result of detection by the reference image detection unit (FIG. 3, S308-S111; see [0077]), and
the photographing apparatus further comprises an automatic adjustment unit that automatically adjusts the position of the unattended vehicle and/or the photographing direction of the photographing unit in accordance with the guide information generated by the second guide unit (see [0074]-[0076], adjusts the position and orientation of the image capturing unit 101 with respect to the actual structure; [0077], the platform may automatically move so that the image capturing unit 101 takes the orientation for capturing the predetermined image capturing range).

As to claim 11, Nogami further discloses wherein the photographed-portion setting apparatus further comprises a photographed-portion specifying unit that specifies the photographed portion on a screen of the first display unit on which the image of the photographed subject is displayed (see [0069], the drawing 202 is displayed on the display unit of the operation unit 105, and the user designates the image capturing range 220 of the drawing), and 
the photographed-portion setting unit sets a portion specified by the photographed-portion specifying unit as the photographed portion (FIG. 2 and [0069]-[0072], image capturing range 220).

As to claim 12, Nogami further discloses wherein the photographed-portion specifying unit specifies the photographed portion by specifying a center of the portion that is set as the photographed portion (see [0104]).

As to claim 13, Nogami further discloses wherein the photographed-portion specifying unit specifies the photographed portion by specifying a region including the portion that is set as the photographed portion (FIG. 2 and [0069], the user designates the image capturing range 220; see [0071], the region including the crack is automatically set as the image capturing range).

As to claim 14, Nogami further discloses wherein the photographed-portion setting apparatus further comprises a re-photographed portion detection unit that detects a portion that is to be re-photographed from the image of the photographed subject, and the photographed-portion setting unit sets the portion detected by the re-photographed portion detection unit as the photographed portion (FIG. 3, S310-S305; see [0117], [0120]-[0121], [0130]).

As to claim 15, Nogami further discloses wherein the re-photographed portion detection unit detects a region whose image is partially missing and/or a region having an image quality less than or equal to a specified criterion as the portion that is to be re-photographed (see [0121], [0130]).

As to claim 16, Nogami further discloses wherein the reference image generation unit generates the reference image by cutting an image of a certain area centered on the photographed portion from the image of the photographed subject (FIG. 2, image 230 of crack 211; see FIG. 11).

As to claim 17, Nogami further discloses wherein the location information generation unit generates an image by marking the photographed portion on the image of the photographed subject, as the information indicating the location of the photographed portion (FIG. 2 and [0069], the user designates the image capturing range 220; see [0071], the region including the crack is automatically set as the image capturing range).

As to claim 18, Nogami further discloses wherein the location information generation unit generates an image by marking the photographed portion on the image of the photographed subject and reduces the generated image so as to have a specified size, as the information indicating the location of the photographed portion (FIG. 2 and [0069], the user designates the image capturing range 220; see [0071], the region including the crack is automatically set as the image capturing range; see FIG. 11).

As to claim 19, Nogami further discloses wherein in a case where the photographed subject is divided into a plurality of zones and each zone is assigned a lot number, the location information generation unit generates information of a lot number of a zone in which a portion that is set as the photographed portion is present, as the information indicating the location of the photographed portion (see [0070]-[0071], ID of the crack included in the image capturing range; see FIG. 11).

As to claim 20, Nogami further discloses wherein in a case where the photographed subject is a structure (FIG. 2), the location information generation unit generates information about a position, on the globe, of a portion set as the photographed portion, as the information indicating the location of the photographed portion (see [0061] and [0070], position of the crack; see [0071], coordinates of the crack).

As to claim 22, Nogami discloses a photographed-portion setting apparatus (FIG. 1) comprising: 
a first display unit (see [0058]); 
a photographed-subject image acquisition unit (FIG. 1 and [0058], information processing apparatus 100) that acquires an image of a photographed subject (see FIG. 2 and [0065], image of a pier of a bridge); 
a display control unit (FIG. 1 and [0058], information processing apparatus 100) that displays the image of the photographed subject on the first display unit (FIG. 2 and [0069], image 202 is displayed on the display unit); 
a photographed-portion setting unit (FIG. 1 and [0058], information processing apparatus 100) that sets a photographed portion in the image of the photographed subject (FIG. 2 and [0069]-[0072], set an image capturing range 220); 
a location information generation unit (FIG. 1 and [0058], information processing apparatus 100) that generates information indicating a location of the set photographed portion (FIG. 2 and [0069]-[0072], location of image capturing range 220); and 
a reference image generation unit (FIG. 1 and [0058], information processing apparatus 100) that generates a reference image by cutting an image including a surrounding area of the photographed portion from the image of the photographed subject (FIG. 2 and [0065], past data 230).

As to claim 23, Nogami discloses a photographing apparatus (FIG. 1) comprising: 
a photographing unit (FIG. 1, image capturing unit 101); 
a photographing information acquisition unit (FIG. 1 and [0058], information processing apparatus 100) that acquires information indicating a location of a photographed portion set for a photographed subject and a reference image generated by cutting an image including a surrounding area of the photographed portion from an image of the photographed subject (FIG. 3, S301-S302; FIG. 2, image of a pier of a bridge, image capturing range 220 and past data 230; see [0065], [0069]-[0072], [0080]); 
a first guide unit (FIG. 1 and [0058], information processing apparatus 100) that provides a guide for photographing the photographed portion on the basis of the information indicating the location of the photographed portion (FIG. 3, S303-S304; see [0082]); 
a reference image detection unit (FIG. 1 and [0058], information processing apparatus 100) that detects in real time, the reference image from an image captured by the photographing unit (FIG. 3, S306; see [0093]; FIG. 5B and [0097]); and 
a second guide unit (FIG. 1 and [0058], information processing apparatus 100) that provides a guide for photographing the photographed portion on the basis of a result of detection by the reference image detection unit (FIG. 3, S308-S111; see [0074]-[0077], [0138]).

As to claim 24, method claim 24 corresponds to apparatus claim 23, recites the same features as those recited in claim 23 and is therefore rejecting for the same reasons as those used above in rejecting claim 23.

As to claim 25, Nogami further discloses further comprising: 
a step of acquiring the image of the photographed subject (see FIG. 2 and [0065], image of a pier of a bridge);  
a step of setting the photographed portion in the image of the photographed subject (FIG. 2 and [0069]-[0072], set an image capturing range 220);  
a step of generating the information indicating the location of the set photographed portion (FIG. 2 and [0069]-[0072], location of image capturing range 220); and 
a step of generating the reference image by cutting the image including the surrounding area of the photographed portion from the image of the photographed subject (FIG. 2 and [0065], past data 230).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al (US 20210281748 A1) in view of Shintani et al (US 20140267803 A1).

As to claim 4, Nogami fails to explicitly disclose wherein the second guide unit displays the frame in different display forms in a case where part of the reference image is detected and in a case where the entire reference image is detected.
However, Shintani teaches wherein the second guide unit displays the frame in different display forms in a case where part of the reference image is detected and in a case where the entire reference image is detected (FIGS. 17-19; see [0140]-[0144]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Nogami using Shintani’s teaches to include wherein the second guide unit displays the frame in different display forms in a case where part of the reference image is detected and in a case where the entire reference image is detected in order to enable to re-capture the main object in the live view image (viewfinder image) simply by correcting the direction of the camera  in such a way that the predicted position of the main object is included in an assist screen frame (Shintani; [0143]).

As to claim 5, the combination of Nogami and Shintani further discloses wherein the second guide unit displays the frame in different colors in a case where part of the reference image is detected and in a case where the entire reference image is detected (Nogami; see [0127]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al (US 20210281748 A1) in view of Baudisch et al (US 20070025723 A1).

As to claim 21, Nogami further discloses wherein the image of the photographed subject acquired by the photographed-subject image acquisition unit is an image obtained by performing a composition for a plurality of images (see [0063], creating a high-resolution image of the entire wall surface by connecting the images; see [0149]).
Nogami fails to explicitly disclose performing a panoramic composition for the plurality of images.
However, Baudisch teaches performing a panoramic composition for a plurality of images (FIG. 5, real-time stitching module 510; see [0067], [0086], [0139]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Nogami using Baudisch’s teachings to include performing a panoramic composition for the plurality of images since a panoramic image covers the entirety of the desired viewing space and to complete a desired panorama without the need to retake areas already covered (Baudisch; [0005], [0064]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482